BLODGETT, J.
Heard upon motion to dismiss action brought in the County of Newport by a resident of Fall River, Massachusetts, against the defendant corporation, a Rhode Island corporation, located and doing business in Providence, County of Providence, and made returnable to the Superior Court sitting in Newport County.
Service of writ was made upon the defendant in Providence.
Sec. 3, Chap. 332 of the General Laws (1923), provides that personal actions and suits brought against corporations, if brought in the Superior Court, shall be brought in the county in which the company is located by its charter * * * , in case plaintiff is not a resident of the county in which action is brought.
Sec. 5 of the same chapter provides that any action brought under- the provisions of Sec 3 may be abated.
No pleadings have been filed and it would seem to the court that the proper way to raise the question involved would be by a plea in abatement rather than a motion to dismiss the action.
Motion denied.